Citation Nr: 0419259	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  97-10 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to November 1969.  This claim is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1996 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  In 
July 1997 the veteran testified at a hearing before a local 
hearing officer at the RO.  The Board, in July 1999 and April 
2001, remanded the case for additional development of the 
evidence.  

This appeal is (in part) REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington D.C.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  An unappealed rating decision in November 1970 denied 
service connection for a back disorder based on a finding 
that back pathology claimed by the veteran was not shown by 
the evidence of record.  

2.  Evidence received since the November 1970 rating decision 
includes competent (medical) evidence of back pathology, 
bears directly and substantially upon the matter of service 
connection for a low back disorder, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence received since the November 1970 rating decision 
denying service connection for a back disorder is new and 
material, and such claim may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (effective 
for claims to reopen filed prior to August 29, 2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The duty to assist provisions of the VCAA regarding 
scheduling examinations and/or obtaining a medical opinion do 
not apply until a previously denied claim has been reopened.  
38 C.F.R. § 3.159(c)(4)(C)(iii).  [Regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  However, the new definition applies only to claims 
to reopen filed on or after August 29, 2001, and does not 
apply to the instant petition to reopen.]  

The Board finds that pertinent mandates of the VCAA and 
implementing regulations are essentially met.  Regardless, as 
disposition in the matter finally decided below is entirely 
favorable to, and does not prejudice, the veteran, any 
lengthy discussion of the impact of the VCAA on this case at 
this time would be pointless.  

Factual Background

The veteran's service medical records show normal spine 
evaluation on August 1967 pre-induction and October 1969 
separation examinations.  He did complain of back problems in 
March 1966, when mild tenderness was reported, but 
examination was reported to be normal.  The veteran also 
complained of back problems in March 1968; mild strain was 
diagnosed.  

The appellant submitted a claim seeking service connection 
for a back disorder in June 1970.  
On September 1970 VA examination the veteran complained of 
low back pain.  The examination report noted that the veteran 
was seen "in this facility" in June on two occasions for 
back complaints and X-rays revealed a mild compression 
fracture of D-12.  (It is noteworthy that subsequent attempts 
to obtain the June 1970 treatment records and X-rays was 
unsuccessful.)  The pain was reported to be localized to the 
lumbosacral area.  Examination revealed local tenderness.  A 
neurological consultation was suggested (but not afforded the 
veteran).  No diagnosis was given.  

Service connection for a "back injury" was denied by the RO 
in November 1970; the RO found that back pathology claimed by 
the veteran was not shown by the evidence of record.  The 
veteran was notified of this decision in November 1970, and 
did not appeal it.

On August 1994 VA general medical examination the veteran did 
not complain of back problems, no musculo-skeletal system 
abnormalities were noted and no disorder of the back was 
diagnosed.  

A June 1996 VA progress note shows findings reflective of 
"OA [osteoarthritis] spine."  

The veteran testified before a VA hearing officer in July 
1997 that he was treated in service for back complaints.  He 
added that in 1989 he was told at a VA outpatient facility 
that he had arthritis.  

VA outpatient treatment records, received in September 1999, 
include a March 1991 X-ray report of the lumbosacral spine 
showing a diagnosis of "minor abnormality."  Moderate 
discogenetic disease was seen at L5-S1.  A March 1993 
lumbosacral spine X-ray report includes a clinical history 
that the veteran fell and injured his back, and that he had 
pain and difficulty with moving.  The diagnosis was reported 
as "same."  

In July 2000 the VA outpatient treatment clinic in Los 
Angeles, California verified that a search for 1989 X-ray 
reports was unsuccessful.  July 2000 correspondence from the 
VA Greater Los Angeles Healthcare System reports that the 
veteran's medical history there began in August 1990. 

The veteran failed to report for a VA orthopedic examination 
scheduled in September 2000.

In June 2001 there was a response that a search for VA 
outpatient records from 1969 to 1990 was negative.  

Law and Regulations

Generally, a final VA decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  However, under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  38 
C.F.R. § 3.156(a); See Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) does not apply, as the 
instant petition to reopen was filed in July 1996.]

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.
Analysis

In the November 1970 rating decision, the RO denied service 
connection for a back disorder based on a finding that the 
claimed back pathology was not shown by the evidence of 
record.  The veteran was notified of this determination and 
of his appellate rights, and did not appeal the rating.  
Hence, that decision is final.  38 U.S.C.A. § 7105.

Evidence received since the November 1970 rating decision 
includes VA medical records, dated in March 1991 and June 
1996, which show the veteran has discogenic disease at L5-S1 
and osteoarthritis.

The 1991 and 1996 VA medical records showing back pathology 
are new and material evidence, and the claim must be 
reopened.  Previously, there was no competent evidence that 
the veteran had back pathology.  Now there is.  Such evidence 
bears directly to the matter at hand, and is so significant 
that it must be considered in order to fairly determine the 
merits of the claim.  


ORDER

The appeal to reopen a claim of service connection for a low 
back disorder is granted.


REMAND

The reopening of the claim for service connection for a low 
back disorder triggers the duty to assist provisions of the 
VCAA, which must be met prior to de novo review of the claim.  
The duty to assist includes obtaining examinations and 
medical opinions where indicated by the facts and 
circumstances of the individual case.  

There are now diagnoses of low back pathology, namely, 
discogenetic disease and osteoarthritis.  During service the 
veteran was treated for back complaints.  Whether the current 
pathology is related to the complaints treated in service is 
a medical question best resolved by competent medical 
opinion.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and likely etiology of his 
current low back disability.  His claims 
file must be made available to, and 
reviewed by, the examiner in conjunction 
with the examination.  Any indicated 
tests or studies should be accomplished.  
The examiner should determine the correct 
diagnosis (es) for the veteran's current 
low back disability and opine whether, as 
likely as not, such disability is related 
to the veteran's active service/low back 
complaints noted therein.  The examiner 
should explain the rationale for all 
opinions given.  The RO should notify the 
veteran of the adverse consequences 
should he fail to report for the 
scheduled examination.

2.  The RO should then readjudicate the 
veteran's claim on a de novo basis.  If 
it remains denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky V. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



